DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Priority is based on the filing receipt dated 03/30/2022. The instant application is a 371 of PCT/DK2019/050154 filed on 05/15/2019.

Information Disclosure Statement
The information disclosure statement filed 03/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copies of the foreign patent documents have been submitted. No copies of the non-patent literature have been submitted. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 114 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 114 recites “wherein the non-DC sugar alcohol is a non-DC sugar”. The non-DC sugar appears to be a genus which encompasses the non-DC sugar alcohol. As such, claim 114 does not appear to further limit the claim 97. Applicant may cancel the claim 114, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 97-98, 100-101, 105, 108, 110 and 114 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bondu et al. (U.S. 2012/276199 A1).
Bondu et al. discloses in a single embodiment (Example 5, reproduced below) and orally disintegrating tablet which reads directly on the subject matter of the instantly

    PNG
    media_image1.png
    632
    587
    media_image1.png
    Greyscale
rejected claims: 

    PNG
    media_image2.png
    275
    595
    media_image2.png
    Greyscale

Regarding claim 97, Bondu discloses an orally disintegrating tablet including mannitol 300 DC (aka directly compressible), and Mannitol 25 C (aka crystalline or non-directly compressible), natural and artificial orange flavor, and artificial vanilla flavor.
Regarding claim 98, Bondu discloses the use of flavors where the flavor is 1.3% the total weight of the composition.
Regarding claim 100, Bondu discloses the two sections of intragranular and extragranular, wherein the intragranular section does not contain non-directly compressible sugar alcohol particles. 
Regarding claim 101, Bondu discloses the two sections intragranular and extragranular, both sections are part of an orally disintegrating tablet.
Regarding claim 105, Bondu discloses the use of mannitol as a non-DC sugar alcohol particle.
Regarding claim 108, Bondu discloses the use of DC mannitol wherein the DC mannitol is about 50% by weight the of the tablet.
Regarding claim 110, Bondu discloses the inclusion of actives, as defined by the instant specification, in the form of flavors (orange and vanilla), sweeteners (aspartame), pH adjusters (citric acid) and pharmaceuticals (fexofenadine hydrochloride). 
Regarding claim 114, Bondu discloses the use of the non-DC sugar mannitol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A) Claims 102, 106, 109, 116, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Bondu et al. (US 2012/276199 A1).
Bondu differs from instant claims 102, 106, 109, 116 and 118 insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at the time of prior to the present invention to have selected and combined known components for their known function with predictable results. MPEP §43 and 2144.06(I).
Regarding claim 102, Bondu teach the composition may be orally disintegrating, dissolving, and chewing tablets (Bondu at [0048]).
Regarding claim 106, Bondu teaches the use of the sugar alcohol particle xylitol (Bondu at [0062]).
Regarding claim 109, Bondu teaches the weight ratio of compressible to non-compressible mannitol is 1:10 to 10:1 (Bondu at claim 27).
 Regarding the ranges of claim 109, Bondu teaches a range of weight ratios between 1:10 and 10:1. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weight ratio ranges of the sugar alcohols based on the overlapping ranges provided in Bondu. See MPEP §2144.05
Regarding claim 116, Bondu discloses an orally disintegrating tablet including mannitol 300 DC (aka directly compressible), and Mannitol 25 C (aka crystalline or non-directly compressible), natural and artificial orange flavor, and artificial vanilla flavor.
 Mannitol 25C has an average particle size of 25 microns. 
Regarding claim 118, Bondu discloses the use of non-DC sugar mannitol.

B) Claims 103-104, 107, 111-112, 115, 117, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over  Bondu et al. (US 2012/276199 A1) in further view of Andersen (U.S.P. 8,623,331 B2).
Bondu differs from the instant claims insofar as it fails to specifically a range of sizes for the sugar alcohol particles or ranges for the percent weight of the sugar alcohol particles. 
Andersen teaches that sweeteners may be sorbitol, mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, or combinations thereof (Andersen at [0276-0279]). Andersen teaches that bulk sweeteners have an average diameter of below 700 microns (Andersen at [0113]).  Andersen at table 5 discloses that the composition may have multiple bulk sweeteners in separate layers wherein each bulk sweetener can be 25 to 50% percent by weight of the tablet (Andersen at table 5). Andersen further teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]).
Andersen does not teach a disintegrating product.
It would have been prima facie obvious for one of ordinary skill in the art to have used the size of the sweetener particles and their percent weight by following the teachings of Andersen given that Bondu specifically discloses the same sweeteners but does not specify a range of sizes or a range of weight percentages for the sugar alcohol particles and Andersen provides both a size for the sweeteners and a percent weight for the sweeteners. One would have a reasonable expectation of success because mannitol is a known sweetener in the art being used for the art recognized use of sweetening. The ranges provided by Andersen overlap with the instantly claimed ranges of size and percent by weight of the tablet. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 103, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). 
Regarding claim 104, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). 
Regarding claim 107, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5). 
Regarding claim 111, Andersen teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). When the oil and surfactants are combined with saliva they will form emulsions thereby self-emulsifying.   
Regarding claim 112, Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]). One would be motivated to add gum base to the tablet of Bondu in order to adjust the release profile of the active as taught in Andersen [0026-0031]. The ranges provided by Andersen for the percent weight of the elastomeric compounds overlap with the instantly claimed ranges for the percent weight of the elastomer in the gum base. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 115, Bondu discloses an orally disintegrating tablet including mannitol 300 DC aka directly compressible, and Mannitol 25 C aka crystalline or non-directly compressible, natural and artificial orange flavor, and artificial vanilla flavor. Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). 
Regarding claim 117, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). 
Regarding claim 119, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5). 

C) Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over  Bondu et al. (US 2012/276199 A1) in view of Andersen (U.S.P. 8,623,331 B2) and in further view of Andersen ‘455 (US 2006/0051455 A1- hereinafter Andersen ‘455).
Bondu and Andersen are discussed above. The combined teachings of Bondu and Andersen differ from claim 113 insofar as they fail to specifically disclose an all-natural oral product. The teachings of Andersen ‘455 cure this deficit.
Andersen ‘455 teaches a tablet with at least two individual coherent modules [Andersen ‘455 ¶0014] wherein the modules are made of compressible and non-compressible components [Andersen ‘455 ¶0091] which are covered by a coating [Andersen ‘455 ¶0094] which is compressible [Andersen ‘455 ¶0095] and has sorbitol as the sole or main component [Andersen ‘455 ¶0123, 0179] which may include an active agent like flavoring or pharmaceuticals [Andersen ‘455 ¶0188]. Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].
Regarding claim 113, Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].

D) Claims 99, 120, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over  Bondu et al. (US 2012/276199 A1) in view of Andersen (U.S.P. 8,623,331 B2) and in further view of Kashid (WO 2007/074472 A2).
Bondu and Andersen are discussed above. The combined teaching of Bondu and Andersen differ from claims 120 and 121 insofar as they fail to specifically disclose the product being in a pouch or the rate of the tablet dissolving. The teachings of Kashid cure this deficit.
Kashid teaches a dissolving or disintegrating oral pharmaceutical comprising an active, one or more fillers larger than 100 microns (Kashid claim 1). Where the filler is mannitol (Kashid claim 6) and the filler is 30% to 80% by weight of the composition (Kashid claim 4)   contains a sweetener or flavoring agent (Kashid claims 11, 24, 25) and the composition dissolves in 60 seconds or less (Kashid claim 10) and preferably 30 seconds or less (Kashid at page 2 paragraph 1). Kashid further recites that the composition is a tablet (Kashid at claim 30). Kashid also teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Kashid does not teach that the final composition comprises non-directly compressible sugar alcohols.
Regarding claim 99, Kashid teaches that the composition dissolves in less than 30 seconds (Kashid at page 2 paragraph 1). The ranges provided by Kashid for the rate of dissolving overlap with the instantly claimed ranges for the release of the flavor. If the tablet is dissolved the flavor is released.  See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 120, Bondu discloses an orally disintegrating tablet including mannitol 300 DC aka directly compressible, and Mannitol 25 C aka crystalline or non-directly compressible, natural and artificial orange flavor, and artificial vanilla flavor. Bondu further teaches the composition may be in the form of powders granules, pellets, tablets and capsules (Bondu at [0048]). Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Regarding claim 121, Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2) and contains an active (Kashid at claim 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 97-99, 102-103, 105-107, 109, and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 11, 12, 14, 15,and  20 of U.S. Patent No. 11,058,641 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because 11,058,641 B2 teaches an oral direct compression tablet for taste masking of active ingredients, the tablet comprising a population of particles and an active ingredient with intraoral bitter receptor activation capabilities, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles (‘641 claim 1) and that the tablet comprises flavor in an amount of 1-10% by weight of the tablet(‘641 claim 8). 11,058,641 B2 teaches that the tablet is designed to release at least 50% by weight of the flavor within 20 seconds from onset of mastication (‘641 claim 9).11,058,641 B2 teaches that the population of particles is tableted into a first module and combined with a second population of particles that is tableted into a second module (‘641 claim 10). 11,058,641 B2 teaches that the tablet is chewable (‘641 claim 11) and that the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, isomalt, and combinations thereof (‘641 claim 12).11,058,641 B2 teaches that the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘641 claim 14). 11,058,641 B2 teaches that the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (‘641 claim 15). 11,058,641 B2 teaches that at least 30% by weight of said population of particles have a particles size above 500 μm (‘641 claim 20).
With regards to claims 97-99, 102, 105-106, and 115 they are anticipatory type double patenting. 
With regards to the ranges in claims 103, 107, and 109, it would be prima facie obvious for one of ordinary skill in the art to have modified the ranges of claims 103, 107, and 109 based on the overlapping ranges provided in US 11,058,641 B2. See MPEP §2144.05(I).

B) Claims 97-99, 101-102, 109, and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 ,2, 10, 11, 13, 14 of U.S. Patent No. 11,058,633 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,058,633 B2 teaches a disintegrating oral direct compression tablet suitable for active pharmaceutical ingredients comprising a population of particles and at least one flavor ingredient in an amount of 1-10% by weight of the tablet, the population of particles comprising non-directly compressible (non-DC) sugar alcohol particles (‘633 claim 1) and wherein the population of particles further comprises directly compressible (DC) sugar alcohol particles, and the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (claim 14). US 11,058,633 B2 teaches a tablet that is designed to release at least 50% by weight of the at least one flavor ingredient within 20 seconds from onset of mastication (‘633 claim 2). US 11,058,633 B2 teaches a chewable tablet (‘633 claim 10) wherein the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, and combinations thereof (‘633 claim 11). US 11,058,633 B2 teaches that the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘633 claim 13). 
With regards to claims 97-99, 101-102, and 114, they are anticipatory type double patenting.
With regards to the ranges in claim 109, it would be prima facie obvious for one of ordinary skill in the art to have modified the range of claim 109 based on the overlapping ranges provided in US 11,058,633 B2. See MPEP §2144.05(I).

C) Claim 97-99, 105-110, 112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 9, 11, and 20 of copending Application No. 17/342,807 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 17/342,807 teaches a disintegrating oral direct compression tablet suitable for active ingredients comprising a population of particles and at least one flavor ingredient in an amount of 1-10% by weight of the tablet, the population of particles comprising a) non-directly compressible (non-DC) sugar alcohol particles consisting essentially of pure sugar alcohol and b) particles comprising gum base (‘807 claim 1) and wherein the population of particles further comprises c) directly compressible (DC) sugar alcohol particles, and the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (‘807 claim 6).  17/342,807 teaches a tablet that is designed to release at least 50% by weight of the at least one flavor ingredient within 20 seconds from onset of mastication (‘807 claim 2). 17/342,807 teaches that non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, mannitol, xylitol, lactitol, isomalt, and combinations thereof (‘807 claim 4). 17/342,807 teaches that the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘807 claim 5). 17/342,807 teaches that the gum base comprises at least 5% by weight of elastomer (‘807 claim 11). 17/342,807 teaches that the one or more directly compressible (DC) components are present in an amount of at least 10% by weight of the tablet (‘807 claim 20) and that the tablet contains an active (‘807 claim 9).
With regards to claims 97-99, 105-106, 108, 110, and 112, they are anticipatory type double patenting.
With regards to the ranges in claim 107 and 109, it would be prima facie obvious for one of ordinary skill in the art to have modified the ranges of claims 107 and 109 based on the overlapping ranges provided in 17/342,807. See MPEP §2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612